   Case: 3:18-cr-00119-TMR Doc #: 36 Filed: 12/17/20 Page: 1 of 1 PAGEID #: 114




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON



UNITED STATES OF AMERICA,

                            Plaintiff,

-vs-                                                            Case No. 3:18-cr-119

ROSHAWN WINBURN,

                            Defendant.


       ENTRY GRANTING MOTION TO DELAY EXECUTION OF SENTENCE AND
                 RESETTING VOLUNTARY SURRENDER DATE


       This matter is before the Court on the Government’s request to extend the Defendant’s
voluntary surrender date to Ashland FCI from January 4, 2021 to March 31, 2021.
       IT IS THE ORDER OF THE COURT that the date for the Defendant’s voluntary surrender
date be extended from January 4, 2021 until March 31, 2021.
       DONE and ORDERED in Dayton, Ohio, this 17th day of December 2020.



                                                    s/ Thomas M. Rose

                                                 _____________________________________
                                                  THOMAS M. ROSE, JUDGE
                                                  UNITED STATES DISTRICT COURT
